 

 

Exhibit 10.6

FIRST AMENDMENT TO GUARANTY

This First Amendment to Guaranty (“Amendment”) dated as of October 12, 2018, is
made by Universal Logistics Holdings, Inc., a Michigan corporation, formerly
known as Universal Truckload Services, Inc. (“Guarantor”) to Comerica Bank, a
Texas banking association (“Comerica”), as Administrative Agent for and on
behalf of the Lenders (as defined below) (in such capacity, “Agent”).

RECITALS:

A.Westport Axle Corp. (“Borrower”) has requested certain amendments to the
Credit Agreement dated as of December 23, 2015, made between Borrower, the
financial institutions party thereto (collectively, including their respective
successors and assigns, the “Lenders”) and Agent (as amended, supplemented,
amended and restated or otherwise modified from time to time the “Credit
Agreement”) and the Lenders’ agreement, subject to the satisfaction of certain
terms and conditions, to extend or to continue to extend financial
accommodations to Borrower, as provided therein.

B.As a condition to entering into and performing their respective obligations
under the Credit Agreement, the Lenders and Agent have required that Guarantor
provide to Agent, for and on behalf of the Lenders, this Amendment to the
Guaranty dated as of December 23, 2015, made by Guarantor to Agent (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Guaranty”).

NOW, THEREFORE, for valuable consideration, the receipt of which is
acknowledged, Guarantor and Agent agree as follows:

1.Capitalized Terms.  In this Amendment, capitalized terms that are used without
separate definition shall have the meanings given to them in the Guaranty or, if
applicable, the Credit Agreement.

2.Amendments.  The Guaranty is amended as follows:

(a)Clause (a) in the definition of “Triggering Event” appearing in Section 1 of
the Guaranty is amended entirely to read as follows:

(a)Any Event of Default (as defined in the Credit Agreement) shall occur and be
continuing;  

(b)Clause (a) in the definition of “Triggering Event Cure” appearing in Section
1 of the Guaranty:

(a)In the case of a Triggering Event related to an Event of Default, such Event
of Default shall have been cured or waived in accordance with the express terms
of the Credit Agreement;

3.Acknowledgment of Triggering Event.  Guarantor acknowledges that on August 10,
2018, a Triggering Event occurred by virtue of the fact that Guarantor entered
into an Amended and Restated Revolving Credit, Term Loan and Security Agreement
(the “Credit Agreement”) with PNC Bank National Association and Steel City
Capital Funding, a division of PNC Bank National Association (collectively,
“PNC”), as an additional borrower, becoming jointly and severally liable for all
obligations under the Credit Agreement.  

 

--------------------------------------------------------------------------------

 

4.Representations.  Guarantor represents, warrants and agrees that: (a) except
as expressly modified in this Amendment, the representations, warranties, and
covenants set forth in the Guaranty  and in each related document, agreement,
and instrument remain true and correct, continue to be satisfied in all
respects, and are legal, valid and binding obligations with the same force and
effect as if entirely restated in this Amendment; (b) when executed, this
Amendment will be a duly authorized, legal, valid, and binding obligation of
Guarantor enforceable in accordance with its terms; and (c) there is no default
continuing under the Guaranty, or any related document, agreement, or
instrument, and no event has occurred or condition exists that is or, with the
giving of notice or lapse of time or both, would be such a default.

5.No Other Changes.  Except as specifically provided in this Amendment, it does
not vary the terms and provisions of the Guaranty.  The terms of this Amendment
shall control any conflict between its terms and those of the Guaranty.

6.Ratification.  Except for the modifications under this Amendment, the parties
ratify and confirm the Guaranty and agree that it remains in full force and
effect.

7.Further Modification; No Reliance.  The terms of this Amendment may not be
altered, modified, amended, supplemented or terminated in any manner whatsoever
unless the same shall be in writing and signed by or on behalf of the requisite
Lenders as determined pursuant to the Credit Agreement..  In executing this
Amendment, Guarantor is not relying on any promise or commitment of Agent or the
Lenders that is not in writing signed by them.

8.Successors and Assigns.  This Amendment shall inure to the benefit of and be
binding upon the parties and their respective successors and assigns.

9.No Defenses.  Guarantor acknowledges, confirms, and warrants to Agent that as
of the date hereof Guarantor has absolutely no defenses, claims, rights of
set-off, or counterclaims against Agent under, arising out of, or in connection
with, this Amendment, the Guaranty, or against any of the indebtedness
guaranteed thereby.

10.Expenses.  Guarantor shall cause Borrower to promptly pay all out-of-pocket
fees, costs, charges, expenses, and disbursements of Agent incurred in
connection with the preparation, execution, and delivery of this Amendment, and
the other documents contemplated by this Amendment.

11.Governing Law.  This Amendment shall be a contract made under and governed by
the internal laws of the State of Michigan, and may be executed in counterpart,
in accordance with Section 13.9 of the Credit Agreement.  Each of the parties
hereto agrees that this Amendment and any other Loan Document signed by it and
transmitted by facsimile or email or any other method of delivery shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding whether or not the original is in existence.

[end of amendment – signature page follows]




- 2 -

--------------------------------------------------------------------------------

 

This First Amendment to Guaranty is executed and delivered as of the Effective
Date.

 

Universal Logistics Holdings, Inc.

 

Comerica Bank

 

 

 

 

 

 

By: /s/ Jude M. Beres

 

By:  /s/ David J. Zablocki

Name:  Jude M. Beres

 

Name: David J. Zablocki

Its:  Treasurer

 

Title:  Vice President & Alternate Group Manager

 

- 3 -